Per Curiam,
This appeal is from an order fixing the amount of the commissions of a receiver and allowing, counsel fees. The whole subject was carefully considered by the court and the compensation of- the receiver and-*262his counsel were based on tbe work done, tbe responsibility assumed and tbe successful management by them of tbe affairs of tbe corporation by which it was enabled to resume business. Such a finding as this will not be reversed by an appellate court except on clear proof of error. We find nothing in tbe testimony that raises a doubt as to tbe correctness of tbe order made.
Tbe order is affirmed at tbe cost of the appellant.